Citation Nr: 0820687	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-41 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, claimed as low back pain.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1985.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from an August 2003 rating action 
in which the RO, inter alia, denied service connection for 
low back pain and asthma.  The veteran filed a notice of 
disagreement (NOD) in September 2003; and the RO issued a 
statement of the case (SOC) in November 2004.  The veteran 
filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) 
in November 2004.

In June 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

In January 2006, the undersigned granted the veteran's motion 
to advance this case on the Board's docket, pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900 (2005).

In a February 2006 decision, the Board, inter alia, denied 
the claims for service connection for a low back disability 
and for chronic asthma.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In August 2007, the parties filed a Joint Motion to 
Remand (joint motion).  By Order dated later the same month, 
the Court granted the joint motion, vacating that part of the 
February 2006 Board decision pertaining to the two issues 
listed on the title page and remanding these matters  to the 
Board for further proceedings consistent with the joint 
motion.  [Parenthetically, in the February 2006 decision, the 
Board also remanded the veteran's claim for service 
connection for a left foot disability for further notice and 
development.  In an August 2007 decision, the Board denied 
this claim; hence, this matter is no longer in appellate 
status.]

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by a 
veteran's service organization.  However, as of March 2006, 
the veteran is now represented by a private attorney in 
connection with these matters; the Board recognizes the 
change in representation.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action, on his part, is required.


REMAND

In view of points raised in the joint motion, and the Board's 
review of the claims file, the Board finds that further RO 
action on these claims is warranted.

In the joint motion, the parties agreed that the matters 
remaining on appeal should be remanded because VA failed to 
fully discharge its duty to assist and the Board provided 
inadequate reasons or bases to support its findings and 
conclusions.

The parties noted that the appellant has a current diagnosis 
of chronic back pain, in-service treatment for a back injury, 
and lay testimony that he has suffered back symptoms since 
service.  As such, the parties agree that the duty to assist 
the appellant in obtaining a medical nexus opinion is 
triggered.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 
2007); see also Duenas v. Principi, 18 Vet. App. 512, 516-17 
(2004).  

Similarly, with regard to the appellant's claim for service 
connection for asthma, the parties noted that the appellant 
was treated for various respiratory conditions while in 
service, that he has current diagnoses of restrictive airway 
disease and asthma; and lay testimony that he has had 
respiratory symptoms since service.  In previously denying 
the appellant's claim, VA relied upon a June 2005 VA 
examiner's statement that he was unable to determine if the 
veteran's asthma was related to his in-service history of 
pneumonia, which the Board found constituted a negative nexus 
opinion.  However, the parties noted that, when a physician 
finds that it is not possible to state whether there exists a 
relationship between a veteran's disabilities and injuries in 
service, such finding constitutes "non-evidence."  See 
Perman v. Brown, 5 Vet. App. 237, 241-42 (1993) (citing Sklar 
v. Brown, 5 Vet. App. 140, 145-46 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 610-11 (1992)).  As such, the 
parties agree that the duty to assist the appellant in 
obtaining a medical nexus opinion is triggered.  See Duenas, 
18 Vet. App. at 516-17.

Hence, the RO should arrange for the veteran to undergo VA 
spine and respiratory examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled examination, 
without good cause, may well result in a denial of the 
original claims for service connection (as the claims will be 
considered on the basis of evidence of record).  See 38 
C.F.R. § 3.655(b) (2007).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should also obtain and associate with the claims file 
all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Atlanta, Georgia and the East Point 
VA Outpatient Clinic dated from February 7, 2003 through 
August 30, 2003, and from June 7, 2005 to June 29, 2005.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent VA medical records, following the 
current procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims 
remaining on appeal, notifying him that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the veteran 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability ratings and effective dates-as 
appropriate (not previously provided).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).   See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to readjudicating the claims remaining on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Atlanta 
VAMC and the East Point VA Outpatient 
Clinic all outstanding treatment records 
for the veteran since August 2003.  The 
RO should follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his attorney a letter requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  
The RO should explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the requirements of Dingess/Hartman 
(cited to above), particularly as regards 
disability ratings and effective dates, 
as appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA spine and respiratory examinations, by 
appropriate physicians, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each  examination report) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated  tests and studies (including 
x-rays and pulmonary function tests 
(PFTs), as appropriate) should be 
accomplished (with all results made 
available to each examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  Each physician 
should set forth all examination 
findings, along with the complete 
rationale the conclusions reached, in a 
printed (typewritten) report.

Spine examination - The physician should 
identify all current disability(ies) of 
the spine.  Then, for each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or 
injury incurred in or aggravated by 
military service.  In rendering the 
requested opinion, the examiner should 
consider and discuss the symptoms noted 
in service, and the appellant's 
assertions of continuing symptomatology.

Respiratory examination - The physician 
should  identify all currently 
disability(ies) of the respiratory system 
, to include asthma.  Then, for each such 
diagnosed disability, the examiner should 
render an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or greater probability) that 
such disability is the result of disease 
or injury incurred in or aggravated by 
military service.  In rendering the 
requested opinion, the examiner should 
consider and discuss the symptoms noted 
in service, and the appellant's 
assertions of continuing symptomatology.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


